Title: To George Washington from Major General William Heath, 2 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Highlands [N.Y.] July 2nd 1779
        
        I send herewith a Capt. Coles of the Militia lately taken from Long Island, by the letters I take the Liberty to enclose your Excellency will observe, that it is wished he may be exchanged for One of the Captains lately taken from us by the Enemy.
        I also send a deserter with his arms who left Verplanks Point on Tuesday.
        In a Letter which I received the last evening from Major Talmage he acquaints me that Sixty Sail of Vessels passed down the Sound towards New York a few days Since doubtless they were the Fleet from Rhode Island.
        
        Major Talmage writes me that deserters are frequently coming out of Bedford and wishes to be informed whether they shall be Sent up this way or be Sent back into Connecticut, I wish to be informed which will be most agreable to your Excellency, if it should be the latter, what Sum shall be paid for arms and accoutrements that may be brought out—The objection against Sendg the deserters up is the distance & number of disaffected on the road, which renders it necessary that a Guard should attend or they may be taken up [by] the Tories and carried back.
        Colo. Putnam has not yet returned, but expect him this Day He took two or three Days Provisions with him and was determined if possible most fully to reconnoitre the Enemys Situation before he returned. I have the honor to be with the greatest respec⟨t⟩ your Excellencys most Obedient Servt
        
          W. Heath
        
        
          a Gentn who Came from Major Talmage the last night informed me that the Enemy attempted a Landing at Norwalk the day before yesterday but were beaten off this perhaps was the Cannonade he heard at Camp.
        
      